Citation Nr: 0816529	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Service medical records include a September 1971 Physical 
Profile Serial Report noting bursitis of the knees.  
Examination reports dated in September 1971 and in April 1974 
at service separation noted that the veteran had swollen 
joints and trick knee referred as bursitis in both knees 
while in high school.  Current medical records include a May 
2006 x-ray of the knee showing left patellar maltracking and 
a 5 mm difference with regards to the distal femurs with 
respect to each side.  An October 2007 record showed an 
impression of bilateral knee pain, secondary to 
patellofemoral pain.  On remand, the veteran should be 
afforded an examination to determine whether he has any 
current knee disability related to service.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a knee 
examination to ascertain the nature and 
etiology of any current knee disability, 
including specifically, an assessment as 
to whether any current knee disability is 
etiologically related to his in-service 
notation of knee bursitis.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
knee disability is causally or 
etiologically related to the veteran's 
period of active service, including his 
in-service notation of knee bursitis.  The 
examiner should provide the rationale for 
any opinions provided.  If the requested 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for a bilateral knee 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

